UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1691


SURRENDRA JAI PRAKASH LALL MANGRU, a/k/a Jay Mangru,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 13, 2015               Decided:   February 5, 2015


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Joyce R. Branda, Acting Assistant
Attorney General, Anthony Payne, Senior Litigation Counsel,
Jennifer Paisner Williams, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Surrendra Jai Prakash Lall Mangru, a native of Guyana

and a citizen of Canada, petitions for review of an order of the

Board      of   Immigration        Appeals         (“Board”)      dismissing       his   appeal

from the immigration judge’s decision denying Mangru’s request

to     terminate         proceedings         and       denying      his     application     for

adjustment of status.

                We review legal issues de novo, “affording appropriate

deference           to    the      [Board]’s           interpretation         of     the    INA

[Immigration             and      Nationality           Act]        and     any      attendant

regulations.”            Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th

Cir.       2008).        Administrative        findings        of    fact    are    conclusive

unless any reasonable adjudicator would be compelled to conclude

to the contrary.               8 U.S.C. § 1252(b)(4)(B) (2012).                    We defer to

the    Board’s       factual       findings        under    the     substantial       evidence

rule.       Anim v. Mukasey, 535 F.3d 243, 252 (4th Cir. 2008).

                Upon review, we agree with the Board that Mangru was

admitted to the United States on February 17, 2006, and was

properly found removable as an alien who, at the time of entry,

was    inadmissible            under   INA    §    212(a)(6)(E)(i),          codified      at   8

U.S.C. § 1182(a)(6)(E)(i) (2012). 1                     Further, substantial evidence


       1
       In addition to the entry stamps for February 17, 2006, on
Mangru’s passport and Form I-94, we note that his passport
indicates that he had previously departed the United States
(Continued)
                                                   2
supports the determination that Mangru failed to qualify for a

waiver of this ground of inadmissibility under INA § 212(d)(11),

codified at 8 U.S.C. § 1182(d)(11) (2012). 2

          Accordingly, we uphold the agency’s decision and deny

the petition for review for the reasons stated by the Board.

See In re: Mangru (B.I.A. June 13, 2014).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                     PETITION DENIED




after being granted parole pursuant to INA § 212(d)(5), codified
at 8 U.S.C. § 1182(d)(5) (2012).         Pursuant to 8 C.F.R.
§ 212.5(e)(1)   (2014),   “[p]arole   shall   be   automatically
terminated without written notice . . . upon the departure from
the United States of the alien.”
     2
       Section 212(h), codified at 8 U.S.C. § 1182(h) (2012),
does not serve to waive this ground of inadmissibility and thus
Mangru’s claims that he qualifies for an INA § 212(h) waiver are
misplaced.



                                  3